Honorable H. S. Harris, Jr. Chairman Texas Industrial Accident Board L.B.J. Building Austin, Texas 78711
Re: Whether MH/MR Community Centers are covered for workers compensation under article 8309g or 8309h
Dear Mr. Harris:
You have requested our opinion regarding the construction of an amendment to section 3.01 of article 5547-203, V.T.C.S. The statute was amended in the 66th Legislature by adding subsection (c), which provides:
  A community center is an agency of the state and a unit of government as defined by Section 2, Texas Tort Claims Act (article 6252-19, Vernon's Texas Civil Statutes).
You ask whether the amendment changes the workers compensation coverage of mental health and mental retardation centers from article 8309h to article 8309g, V.T.C.S.
Subsection (c) does not relate to workers compensation coverage. Its purpose is limited by the caption of the bill to indicating `the status as a state agency and the tort liability of a community mental health and mental retardation center.' H.B. 1989, Acts 1979, 66th Leg., ch. 797, at 2028. Nothing contained in the definition of `unit of government' in section 2(1) of article 6252-19, V.T.C.S., would preclude such a center from continuing to be classified as a `political subdivision' for purposes of article 8309h, V.T.C.S. Furthermore, in article 5547-203, section 3.08, V.T.C.S., the boards of trustees of community centers are specifically authorized to provide workmen's compensation benefits. We believe the benefits provided by the local board would be under article 8309h, V.T.C.S. In our opinion, therefore, section 3.01(c) does not affect the workers compensation coverage of mental health and mental retardation centers. See Attorney General Opinion H-291 (1974).
 SUMMARY
The addition of section 3.01(c) to article 5547-203, V.T.C.S., does not affect the workers compensation coverage of mental health and mental retardation centers.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General